Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, filed March 18, 2022, with respect to the rejections of claims 1, 13, 25, 34-35, 37 and 46-47 under 35 USC § 103 and the Double Patenting rejection have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  


Allowable Subject Matter
Claims 1-3, 13-15 and 25-48 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art teaches substantially simultaneous transmission associated among two AP (access points), they fail to teach from the second AP and prior to a substantially simultaneous transmission by the second AP and the first AP, a second signal comprising timing information relative to the first signal; 
determining a start time of the substantially simultaneous transmission at the first
AP based at least in part on the timing information; and initiating the substantially simultaneous transmission according to the start time.
The prior art fail to teach the particular limitation in combination with all the limitations of the claim with respect to independent claims 1, 13, 25 and 37, from the second AP and prior to a substantially simultaneous transmission by the second AP and the first AP, a second signal comprising timing information relative to the first signal; determining a start time of the substantially simultaneous transmission at the first AP based at least in part on the timing information; and initiating the substantially simultaneous transmission according to the start time.
The dependent claims depend on the independent claims.  Therefore, the dependent claims contain allowable subject matter as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
July 17, 2022


/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467